Citation Nr: 1105266	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Attorney Katrina J. Eagle



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to February 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from July 2003 and April 2006 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal as to the issues of whether new and material evidence 
has been submitted to reopen claims for service connection for a 
sinus disorder and right knee disorder were previously before the 
Board in June 2006, at which time the Board denied entitlement to 
the benefits sought on appeal.  That decision was appealed to the 
U.S Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the VA Office of General Counsel 
filed a motion to vacate the Board's decision and remand the 
Veteran's claim for readjudication.  In a January 2008 Order, the 
Court granted the motion, vacated the Board's June 2006 decision, 
and remanded this case to the Board for readjudication.  In May 
2008, the Board remanded the Veteran's claim to the RO, through 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.

The issues were again before the Board in October 2009, at which 
time the Board found (as to the issues dealt with herein) that 
new and material evidence had been submitted since the prior 
denials of service connection for a sinus disorder and a right 
knee disorder.  However, the underlying claims for service 
connection were denied in the October 2009 Board decision.  The 
Veteran subsequently appealed the decision to the Court.  Again, 
the Veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and remand 
the Veteran's claim for readjudication (leaving unchallenged the 
Board's other dispositions therein).  In a September 2010 Order, 
the Court granted the motion, vacated the Board's October 2009 
decision as to service connection for the sinuses and right knee 
disorder, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran had a VA examination for sinus disorders in February 
2004.  The examiner reviewed the claims file and noted that the 
Veteran had consistently denied any history of ear, nose, or 
throat trouble during service, and examinations from service were 
always normal.  The examiner noted one entry in the service 
treatment records (STRs) from April 1992 when the Veteran said he 
had cold symptoms with a headache.  With regard to current 
complaints, the Veteran indicated that a private physician was 
treating him for allergic rhinitis.  He said his symptoms were 
nasal congestion with difficulty breathing through his nose, 
especially at night.

Clinical evaluation was negative except for a slight nasal 
congestion.  Both nasal passages were fairly clear.  X-rays of 
the Veteran's sinuses showed slight thickening of the 
mucoperiosteum of the lateral wall of the right maxillary sinus.  
Otherwise, the X-ray was normal in regards to the paranasal 
sinuses.  The examiner diagnosed the Veteran with probable 
allergic rhinitis with complaint of frequent nasal congestion, 
making breathing difficult through the nose.  He was taking 
prescription allergy medication.  In a corrected opinion, dated 
in February 2004, the examiner opined that his diagnosis was less 
than likely to be the result of symptoms during military service, 
because there was no documentation of the Veteran complaining of 
these symptoms during service.

In June 2004 the Veteran's wife wrote that he had experienced 
sinus problems while in service.  He had difficulty sleeping and 
breathing, and he often snored and became very easily congested.  
He had taken over-the-counter sinus medication since service.  In 
a June 2004 written statement, the Veteran indicated that he had 
sinus problems while in service.  He indicated that his STRs 
showed other instances of having upper respiratory infections.

The Veteran underwent another VA examination in June 2008.  He 
reported having a stopped-up nose that was not seasonal and 
having to blow his nose every morning.  The examiner noted that 
he did not have chronic sinusitis clinically or by his medical 
records, and there had been no incapacitating episodes from an 
upper respiratory condition.  There was no effect on his 
occupation or his daily activities.  On examination there were no 
nasal polyps, no evidence of permanent hypertrophy of turbinates, 
normal airflow through both nostrils, normal ears, no septal 
deviation, no tissue loss, scarring, or deformity regarding the 
nose, and no tenderness, purulent discharge, or crusting of the 
sinuses.  The examiner diagnosed allergic rhinitis, and noted 
that the Veteran had been treated once for acute viral 
respiratory infection with sinus congestion and headaches during 
his service.  He opined that the Veteran's present upper 
respiratory complaints were not related to the episode of acute 
viral upper respiratory infection while in service.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
found that once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  The June 2008 VA 
examiner did not provide a rationale for his opinion that the 
Veteran's present upper respiratory complaints were not related 
to the episode of acute viral upper respiratory infection while 
in service.  The Court has stated that "most of the probative 
value of a medical opinion comes from its reasoning", and that 
the Board "must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in the 
medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  Therefore, the opinion from the June 2008 
examination cannot be given dispositive probative value.

Turning to the Veteran's right knee claim, he had a VA 
examination in June 2008 at which he reported stiffness and an 
ache after sitting or standing still in the same position for 
long periods, which would improve once he moved around.  The knee 
had a tendency to give way, and he would have to be careful when 
he walked.  He had no swelling or lack of endurance, and he took 
Tylenol Arthritis or Aleve with good response and no side 
effects.  The examiner noted that there was no loss of range of 
motion or joint function.  The Veteran reported that in addition 
to his in-service motorcycle accident, he twisted his right knee 
in 1986 while playing soccer.  The knee then improved.  At the VA 
examination the Veteran said, "I think my knee problem is 
related to that motorcycle accident."  

On examination, the Veteran had extension to 0 degrees, flexion 0 
to 130 degrees with pain at the end of flexion, normal stability, 
positive McMurray's test, negative Lachman and Drawer signs, no 
weakness, mild tenderness over the medial aspect of the knee, no 
redness, no abnormal or guarding movement, no deformities, and 
good strength.  Repetitive movements against resistance (body 
weight) did not decrease range of motion or joint function.  
There was no ankylosis.  The examiner opined that the Veteran's 
present right knee condition was less likely than not related to 
his in-service knee condition.

The Veteran's STRs show that in July 1982 he suffered scrapes and 
cuts to his right knee in a motorcycle accident.  His diagnosis 
included an abrasion to the anterior of the right knee.  The June 
2008 VA examination report indicates that the Veteran said that 
he had scratches, including on the right knee, from the 1982 
motorcycle accident, but that he did not complain.  Although the 
VA examiner wrote that he reviewed the Veteran's claims file, he 
did not discuss the treatment which the Veteran had in 1982, and 
merely restated what the Veteran reported at the examination as 
part of the rationale for his conclusion.  Therefore, it is not 
clear whether the VA examiner was aware that the Veteran received 
treatment in 1982 after the motorcycle accident which included a 
diagnosis of an abrasion to the anterior of the right knee.  
Thus, the opinion of the June 2008 VA examiner might have been 
based on an incorrect factual basis, and it therefore cannot be 
given significant probative value.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (opinion based upon inaccurate factual premise has no 
probative value).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient 
information, and, if necessary, authorization, 
to enable the RO to obtain any additional 
evidence, not already of record, which pertains 
to the claim for service connection for a sinus 
disorder and a right knee disorder.  Invite the 
Veteran to submit all pertinent evidence in his 
possession, and explain the types of evidence 
that it is his ultimate responsibility to 
submit.

2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, the RO should 
arrange for the Veteran to undergo VA 
examinations to evaluate his sinus disorder and 
right knee disorder.  The claims file, to include 
a complete copy of this Remand, must be made 
available to the examiners, and the report of the 
examinations should include discussion of the 
Veteran's service treatment records, documented 
medical history, and contentions regarding his 
claimed sinus disorder or right knee disorder.

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiners 
prior to the completion of their reports), and 
all clinical findings should be reported in 
detail.

b.  As to any current sinus disorder or right 
knee disorder, the examiners should 
specifically state whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that such currently 
diagnosed disorder was caused directly by or 
manifested during his active military service; 
or whether such causation or manifestation is 
unlikely (i.e., less than a 50-50 
probability).  A complete rationale should be 
provided for all opinions.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.


d.  If any question cannot be answered without 
resorting to speculation or conjecture, the 
examiner must so specify in the report, and 
provide a complete explanation as to why such 
question cannot be answered.

3.  Thereafter, the RO should readjudicate the 
Veteran's claims for service connection for a 
sinus disorder and a right knee disorder.  If any 
benefits sought on appeal remain denied, the 
Veteran and his attorney should be provided with 
a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

